Citation Nr: 1638936	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-31 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a bilateral foot disability, to include bilateral hammertoes and bilateral fourth toe arthritis.


REPRESENTATION

Veteran represented by:	Timothy Hiller, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel

INTRODUCTION

The Veteran had active military service from November 1976 to October 1979.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  In June 2016, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.

This matter was previously before the Board in June 2014 and August 2015, at which time it was remanded for further development.  As discussed below, additional development is required, and thus, discussion of VA's compliance with the Board's remands is not necessary at this time.  Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the Veteran, as a matter of law, the right to substantial compliance with the remand).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  A remand is necessary to obtain outstanding treatment records, provide another VA examination, and issue a Supplemental Statement of the Case.

During his June 2016 Board hearing, the Veteran testified that he commenced treatment for his foot condition at a VA clinic in Boston, Massachusetts, in 1985.  At present, the claims file is negative for these records.  Thus, the Board finds that VA has the duty to obtain these records on remand.  38 U.S.C.A. § 5103A(c) (West 2014).
In addition, the Veteran has asserted that his claimed condition was caused by ill-fitting boots that he was required to wear during his period of active service.  Notably, however, a VA examiner addressed whether the Veteran's current bilateral foot disability developed secondary to an in-service fracture during an August 2014 examination, but an opinion was not offered with regard to the Veteran's footwear complaints, which indicates that his lay statements may not have been considered.  See 38 U.S.C.A. § 5107(b) (West 2014) (noting that "[t]he Secretary shall consider all information and lay and medical evidence of record").

Further, in December 2015, Dr. I.R. reported that "it is well accepted that improperly sized footwear can lead to hammertoe deformities" and opined that "it is at least as likely as not that [the Veteran's] hammertoe deformity was caused by the fact that his service boots were too small."  The Board finds that this opinion alone is insufficient to support the claim for service connection because it is not clear whether Dr. I.R. had knowledge of the Veteran's relevant medical history prior to offering his opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (noting that "[a]n opinion is adequate where it is based upon consideration of the veteran's prior medical history and examinations . . . .").

In light of the foregoing, the Board finds that VA must provide another examination and obtain another medical opinion to determine the likely etiology of the Veteran's disability.  38 U.S.C.A. § 5103A(d).

Lastly, review of the record reveals that since the last Supplemental Statement of the Case (SSOC) was issued in October 2014, pertinent treatment records were associated with the claims file during the period December 2015 to September 2016.  Thus, the Board also finds that the claim must be remanded to afford the Veteran his due process right to initial AOJ consideration of this evidence.  See 38 U.S.C.A. § 7105(e)(1) (West 2014); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records, to include records of the Veteran's treatment at VA facilities in the Boston, Massachusetts, area that are dated from 1985.  Any other pertinent records identified by the Veteran during the course of the remand should be obtained and associated with the claims file.  If any records requested by VA are not available, this should be indicated in the file.

2.  Thereafter, schedule the Veteran for a VA podiatry examination to determine the likely etiology of his claimed bilateral foot disability.  The claims file must be made available to and reviewed by the examiner, and all appropriate testing should be conducted.

   (a) First, identify all currently diagnosed foot and toe disabilities.  In doing so, state specifically whether the Veteran currently has hammertoes and fourth toe arthritis, bilaterally.
   
   (b) Second, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified foot or toe disability had its onset during service.
   
   (c) Third, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified foot or toe disability manifested within one year of the Veteran's separation from service.  
   
   (d) Fourth, provide an opinion as to whether it is at least as likely as not that any identified foot or toe disability was otherwise caused or aggravated by the Veteran's period of active service.

In making these assessments please consider the following:

   (i)  the service treatment records showing treatment for a fracture to the left first metatarsal, Athlete's foot, hyperhidrosis, and pitted keratolysis of the feet; 

   (ii)  the article cited by the Veteran's representative in the June 2014 brief: http://www.mayoclinic.org/diseases-conditions/arthritis/basics/causes/con-20034095; 

   (iii)  any complaints of foot problems since service; and
   
   (iv) Dr. I.R.'s December 2015 report that "it is well accepted that improperly sized footwear can lead to hammertoe deformities" and his opinion that "it is at least as likely as not that [the Veteran's] hammertoe deformity was caused by the fact that his service boots were too small."

Please provide a complete rationale for your opinion.  If you cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

3.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

4.  Finally, readjudicate the claim on appeal.  If the benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




